Judgment of the Supreme Court, New York County (John A.K. Bradley, J., at Mapp and Huntley hearings, jury trial and sentence), rendered on March 25, 1988, convicting defendant of criminal possession of a controlled substance in the first degree and criminal possession of a weapon in the third degree and sentencing him to concurrent indeterminate prison terms of from 15 years to life and 1 to 3 years, respectively, unanimously affirmed.
Defendant was a passenger in a car stopped for a traffic infraction near 134th Street at approximately 3:30 a.m. After the car had pulled over to the curb, a passenger bolted from the vehicle and, despite an order to halt, disappeared. The *117police officers approached with guns drawn, ordered the remaining four passengers, including defendant, out of the car, and patted them down. Nothing was discovered. An officer then shined his flashlight into the car and observed a gun in the middle of the rear seat. The passengers were arrested and handcuffed. A subsequent search of the vehicle uncovered vials of crack cocaine.
Contrary to defendant’s appellate argument that the police action in shining a flashlight into the car constituted an improper search, the court correctly held that the gun was discovered in plain view (People v Cruz, 34 NY2d 362, rearg granted and opn amended 35 NY2d 708; People v Phillips, 159 AD2d 326). Accordingly, the court properly denied suppression of the evidence. Concur—Murphy, P. J., Carro, Rosenberger and Smith, JJ.